DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Kevin C. Kunzendorf (Reg. #58,308) on August 05, 2022, where the amendment was discussed, and later approved on August 09, 2022.
The application has been amended as follows:
Claim 9, Lines 7-8 have been amended as follows, “a respective centering and fastening plate fastened to the hub at a determined azimuthal position and to the root of each respective blade of the plurality of blades, the centering and fastening plate”
The above amendment has been made to the claims filed June 24, 2022 to resolve a 35 U.S.C. 112(b) issue where it was unclear if the claim intended for a single plate to be fastened to the root of all blades, or if the claim intended for an individual plate to be fastened per individual root. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-10, the claims filed June 24,2022, along with the above Examiner’s amendment, resolve all objections and 35 U.S.C. 112(b) issues present in the previous action. Claims 1-10 are allowable for the same reasons set forth in the Non-Final Rejection filed May 13, 2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745